                                   CIVIL MINUTE ENTRY

BEFORE:                         Magistrate Judge Steven M. Gold


DATE:                           June 17, 2019


TIME:                           11:30 a.m.


DOCKET NUMBER(S):               CV 17-4410 (WFK)



NAME OF CASE(S):
                                Courchevel 1850 LLC v. Ivurube Properties Inc. et al


FOR PLAINTIFF(S):               Hasbani


FOR DEFENDANT(S):               Okenwa


                                TELEPHONE CONFERENCE AT
NEXT CONFERENCE(S):             4:30 PM ON AUGUST 7, 2019



FTR/COURT REPORTER:
                                N/A

STATUS CONFERENCE RULINGS:

Defendant may serve formal discovery demands by June 18, 2019.

The parties will work together to allow defendant's handwriting expert to examine the original note and
any related documents.

THE COURT WILL HOLD A TELEPHONE CONFERENCE AT 4:30 PM ON AUGUST 7, 2019.

Counsel shall be prepared to discuss the possibility of settlement and to set a date for submitting
premotion conference applications in anticipation of summary judgment motion practice.
